Title: From John Adams to Jean Henri David Uhl, 9 July 1782
From: Adams, John
To: Uhl, Jean Henri David



The Hague July 9. 1782
Sir

I received this Morning, the Letter, which you did me the Honour to write me, on the first of this Month, and if it were in my Power to give you any Advice or assistance, in your affair, it would give me Pleasure to do it.
If the Vessell and Cargo were Sold at Martinique, it is probable it was in Consequence of a regular Proscess in the Court of Admiralty there, and by Virtue of a Decree of that Court rendered according to the Laws of Nations and of France in Such Cases. You have not informed me, whether any one, on your Part, claimed your Coffee in that Court. If not, this Seems to have been an omission, it is necessary, that Neuters who ships Merchandizes on the Bottoms of other Nations, should always furnish the Master or some other, with Evidence of their Property and Authority to claim it. If this was done, nether the Court of Admiralty in Martinico, nor the Com­mander of the Privateer appear to have done wrong. And whether, after this omission it will be easy or even possible for you to obtain a Remedy I know not.
You think it a Trifle for the Privateer—but this Privateer may have many owners, and many families may have embarked their all on bord this adventure, who have been unsuccessfull in other Cruises or even in this So that it is impossible, for You and I, who know nothing of their History, to say that this Coffee is not of more importance to the Captors or Some of them, than to the first owners of it. We can never determine where Justice lies by Such Speculations. The only Questions are how is the Law and the Fact. It is a mere Question of Law and of private Property, a Question in which Authority cannot peroperly interfere, even in a Monarchy, much less in a Republick like the United States where there is no Authority but the Law.
If it were proper for Congress to interfere at all, it would be upon a Memorial of a Prussian Ambassador, and I wish with all my Heart, you would prevail, upon that Great Prince who does so much Honour to his age, to do us the Honour of Sending a Minister to Philadelphia, and use his Influence with all the Neutral Courts to do the same, a Measure so easy to take, and yet in its Consequences perhaps one of the greatest actions of his Reign, and it may be depended on, that every Representation of such a Minister would be attended to with perfect Respect.
If you desire me to interpose with Congress, I really dont know whether I can do it with perfect Propriety: Yet, nevertheless, I will hazard it, So far as to transmit to Congress any Papers, relative to this Matter that you or your Correspondent at Amsterdam can desire. Yet I ought to tell you, that I should have very little hopes of being usefull to you, in this Way, because it does not appear to me to be, the right Way.
The proper Way, and the only one, which has a Probability of success is, for you to give a Procuration to Some one, who is going to America, as several respectable young Merchants are, or to some Correspondent already established there, to make the proper Enquiries, and pursue the matter, against the Privateer in a legal Course, in which Case you must send the proper Evidence. I would give to such an Agent, a Letter of Introduction or do any Thing else in my Power to assist him, with Pleasure.
You may depend upon it, sir, that the Sense of the obligations to Justice, is not less decisive in America than in England, and that every Thing will be done there, which can be done in any free Country to obtain it for you.

I have the Honour to be

